Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 8, 9 and 16 in the reply filed on 07/26/2021 is acknowledged.  Claims 1-7, 10, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 8, 9 an 16 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Mansat (4728329). 
Regarding claim 8, Mansat discloses a connective tissue unit for installation into a prepared bone aperture (prosthetic band 1 is installed in bore in a bone; Fig. 1 and abstract), the connective tissue having a first size, the prepared bone aperture having a second size smaller than the first size (col. 2, lin. 41-46 disclose the band has a first diameter when it is not in tension and the diameter of the bore is smaller than the band diameter when the band is not in tension), comprising: a compressed connective tissue unit having a compressed size smaller than the second size (col. 2, lin. 46-48 disclose the band is pulled which inherently compresses the fibers 4a of the connective tissue to come closer into contact and become compressed, this configuration of the band in tension has a smaller diameter than the bore so the band can be pulled through the bore) and configured to engage within the prepared bone aperture for an engaged connective tissue unit and wherein said engaged connective tissue unit is configured to increase said compressed size after engagement within the prepared bone aperture to at least match the second size (col. 2, lin. 49-52 disclose when the tension ceases, the band swells and makes intimate engagement/contact with the bone inside the bore which makes the band’s diameter match the bore’s diameter).
Regarding claim 16, Mansat discloses the size includes a diameter (col. 2, lin. 41-52 disclose the diameter of the band). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mansat (4728329) in view of Amirouche et al. (2001/0019382) “Amirouche” further in view of Herr (2016/0058519). 
Mansat discloses the claimed invention of claim 1; except for including an embedded sensor coupled to said engaged connective tissue unit.  However, Amirouche teaches a similar connective tissue unit comprising a sensor coupled to the connective tissue unit (Figs. 6-7 and par. 0044 disclose ligaments comprising tension sensors 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the engaged connective tissue unit in Mansat to include a sensor coupled to the engaged connective tissue unit, as taught and suggested by Amirouche for generating data representative of tension on the ligament of the artificial joint (abstract of Amirouche). 
Furthermore, Mansat in view of Amirouche are silent regarding an embedded sensor.  However, Herr teaches a similar sensing apparatus comprising embedded sensors (Fig. 28 and par. 0252 disclose embedded sensors within liner 54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor coupled to the engaged connective tissue unit in Mansat in view of Amirouche to be embedded, as taught and suggested by Herr, for allowing the surfaces of the connective tissue unit to be smooth and continuous so as to not cause discomfort to the wearer (par. 0252 of Herr). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dore et al. (4301551) discloses a core that is compressed using tensionable wrapping of thread (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774